Title: To James Madison from John Graham, 10 May 1808
From: Graham, John
To: Madison, James



Dear Sir
Department of State 10th. May 1808.

I have the Honor to forward to you Dispatches from our Minister at London, as also from our Minister at Paris, all of which were received at this office yesterday.  So much of the latter as was in our Cypher, I have decyphered and submitted the whole to the Heads of Departments.  You will find in Genl Armstrongs Packet a Letter written in a Cypher to which we have no Key I beleive in the office, at least none that I can find
In addition to these I have the Honor to send you Letters of which the inclosed Paper contains a List, two Packets of News Papers from London and two from this Department.
I shall have the Honor of writing to you by the next Mail, and am with Sentiments of the Highest Respect & Regard Your Mo: Obt Sert

John Graham


Mr Baker sailed I beleive from Baltimore on the afternoon of the 5th. Inst. I beg to be presented to Mrs. Madison

